DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salminen (Pub. No.:  US 2012/0172706).
Regarding claim 1, Salminen discloses a method of controlling a direction of energy emitted by energy delivery devices [see abstract, 0046-0052], the method comprising:
emitting energy from each energy delivery device in an angular direction, each energy delivery device mechanically coupled to a first end of a respective rod that extends from a moveable plate (positioning plate) to a stationary plate along a respective rod axis [see abstract, 0046-0052],
the respective rod mechanically coupled to a respective first rotatable joint disposed at least in part in a respective hole in the stationary plate (mechanism support) [see abstract, 0046-0052];
wherein the angular direction is defined by an angle between the respective rod axis and a reference axis [see abstract, 0046-0052];
with a positioning mechanism in mechanical communication with the moveable plate, changing a position of the moveable plate with respect to the stationary plate, the moveable plate in mechanical communication with each rod via a respective second rotatable joint, each second rotatable joint disposed at least in part in a respective hole in the moveable plate, wherein a portion of each rod is slidingly engaged with the respective second rotatable joint [see abstract, 0046-0052];
rotating the respective first and second rotatable joints with respect to the stationary and moveable plates, respectively, each rod continuing to extend from the moveable plate to the stationary plate along the rod axis while the position of the moveable plate is changed [see abstract, 0046-0052] by disclosing this mechanism also allows rotation of the positioning plate 108 about the x axis 202 and about the z axis 204 [see 0050];
changing (by rotating the positioning plate) the angular direction of the energy emitted from each energy delivery device [see abstract, 0046-0052] by disclosing this mechanism also allows rotation of the positioning plate 108 about the x axis 202 and about the z axis 204 [see 0050].

Regarding claim 2, Salminen discloses arranging each rod so that at least a portion of the energy from each energy delivery device passes through a focal zone [see 0046-0052].

Regarding claim 3, Salminen discloses changing the angular direction of the energy emitted from each energy delivery device changes a location of the focal zone [see 0046-0052].

Regarding claim 4, Salminen discloses wherein changing the position of the moveable plate comprises moving the moveable plate parallel to a plane that is orthogonal to at least one of the respective rod axes [see abstract, 0050] by disclosing this mechanism also allows rotation of the positioning plate 108 about the x axis 202 and about the z axis 204 [see 0050].

Regarding claim 5, Salminen discloses wherein changing the position of the moveable plate comprises moving the moveable plate closer to or away from the stationary plate [see abstract, 0046-0052] by disclosing this mechanism also allows rotation of the positioning plate 108 about the x axis 202 and about the z axis 204 [see 0050].

Regarding claim 6, Salminen discloses each energy delivery device comprises one or more ultrasound transducer elements [see abstract];
the energy emitted from each energy delivery device comprises ultrasound mechanical energy [see 0002]. 

Regarding claim 7, Salminen discloses adjusting the angular direction of the energy according to a treatment plan [see fig 4 and 0046-0052].

Regarding claim 8, Salminen discloses receiving, at a computer, magnetic resonance data of a target region in a subject, the magnetic resonance data indicating a measured angular direction of the ultrasound transducer elements [see 0028];
comparing, in the computer, the measured angular direction of the ultrasound transducer elements with a target angular direction in the treatment plan [see 0028]; 
adjusting the position of the moveable plate when the measured angular direction of the ultrasound transducer elements is different than the target angular direction in the treatment plan [see 0028 and fig 4].

Regarding claim 9, Salminen discloses mechanically coupling a first ball to the first end of each rod, the first ball disposed at least in part in the respective hole in the stationary plate [see 0046-0052].

Regarding claim 10, Salminen discloses mechanically coupling a second ball to the portion of each rod, the second ball disposed at least in part in the respective hole in the moveable plate [see 0046-0052].

Regarding claim 11, Salminen discloses an apparatus comprising:
a plurality of energy delivery devices [see abstract, 0046-0052];
a plurality of rods, each rod comprising first and second ends, the first end mechanically coupled to one of said energy delivery devices [see abstract, 0046-0052];
a plurality of first rotatable joints, each first rotatable joint mechanically coupled to a respective rod [see abstract, 0046-0052];
a plurality of second rotatable joints, each second rotatable joint is slidingly engaged on a portion of the respective rod [see abstract, 0046-0052];
a stationary plate comprising a plurality of stationary plate holes, each stationary plate hole configured to receive at least a portion of one of said first rotatable joints to form a plurality of first rotatable joint connections, each first rotatable joint rotatable with respect to the stationary plate [see abstract, 0046-0052];
a moveable plate comprising a plurality of moveable plate holes, each moveable plate hole configured to receive at least a portion of one of said second rotatable joints to form a plurality of second rotatable joint connections, each second rotatable joint rotatable with respect to the moveable plate [see abstract, 0046-0052];
wherein for each rod the first rotatable joint is disclosed between the second end and the second rotatable joint [see abstract, 0046-0052].

Regarding claim 12, Salminen discloses wherein the stationary plate and/or the moveable plate is/are curved [see fig 7A].

Regarding claim 13, Salminen discloses wherein the first and second rotatable joints have two rotational degrees of freedom and the second rotatable joint has a translational degree of freedom with respect to the respective rod [see 0012, 0050].

Regarding claim 15, Salminen discloses a positioning mechanism in mechanical communication with the moveable plate to change a position of the moveable plate with respect to the stationary plate [see 0046-0052].

Regarding claim 16, Salminen discloses wherein each rod extends from the stationary plate to the moveable plate along a respective rod axis and the positioning mechanism is configured to change the position of the moveable plate within a plane that is orthogonal to at least one of the respective rod axes [see 0046-0052].

Regarding claim 17, Salminen discloses an apparatus comprising:
a plurality of energy delivery devices [see abstract, 0046-0052];
a plurality of rods, each rod comprising first and second ends, the first end mechanically coupled to one of said energy delivery devices [see abstract, 0046-0052];

a plurality of first rotatable joints, each first rotatable joint mechanically coupled to a respective rod [see abstract, 0046-0052];
a plurality of second rotatable joints, each second rotatable joint is slidingly engaged on a portion of the respective rod [see abstract, 0046-0052];
a stationary plate comprising a plurality of stationary plate holes, each stationary plate hole configured to receive at least a portion of one of said first rotatable joints to form a plurality of first rotatable joint connections, each first rotatable joint rotatable with respect to the stationary plate [see abstract, 0046-0052];
a moveable plate comprising a plurality of moveable plate holes, each moveable plate hole configured to receive at least a portion of one of said second rotatable joints to form a plurality of second rotatable joint connections, each second rotatable joint rotatable with respect to the moveable plate [see abstract, 0046-0052];
a positioning mechanism in mechanical communication with the moveable plate to change a position of the moveable plate with respect to the stationary plate, the positioning mechanism comprising an x-y-z positioner [see 0046-0052] by disclosing this mechanism also allows rotation of the positioning plate 108 about the x axis 202 and about the z axis 204 [see 0050].

Regarding claim 18, Salminen discloses wherein each rod extends from the stationary plate to the moveable plate along a respective rod axis and the positioning mechanism is configured to change the position of the moveable plate within a plane that is orthogonal to at least one of the respective rod axes [see 0046-0052] by disclosing this mechanism also allows rotation of the positioning plate 108 about the x axis 202 and about the z axis 204 [see 0050].

Regarding claim 19, Salminen discloses wherein the first and second rotatable joints have two rotational degrees of freedom and the second rotatable joint has a translational degree of freedom with respect to the respective rod [see 0046-0052] by disclosing this mechanism also allows rotation of the positioning plate 108 about the x axis 202 and about the z axis 204 [see 0050].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salminen (Pub. No.:  US 2012/0172706) in view of Robinson et al (Pub. No.:  US 2010/0228264).
Regarding claim 14 and 20, Salminen doesn’t disclose wherein each first rotatable joint comprises a first gimbal and each second rotatable joint comprises a second gimbal.
Nonetheless, Robinson et al disclose a first gimbal and each second rotatable joint comprises a second gimbal [see 0100].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Salminen and Robinson et al by using a first gimbal and each second rotatable joint comprises a second gimbal; to provide a pivoted support that permits rotation of an object about an axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793